

                                                                   Exhibit 10.8
 
INDEMNIFICATION AGREEMENTS
 
MariLyn R. Blair
Michael B. Bracy
Robert M. Burks, Jr.
Ted C. DeMerritt
Deloris R. Duquette
C.R. Dwiggins, Jr.
Kirby A. Dyess
Larry H. Eggleston
Jon E. Eliassen
Charles H. Gaylord
Thomas S. Glanville
Steven M. Helmbrecht
John W. Holleran
Chuck McAtee
Philip C. Mezey
Sharon L. Nelson
LeRoy D. Nosbaum
Carl W. Porter
Gary E. Pruitt
Jared P. Serff
Douglas L. Staker
Malcolm Unsworth
Russell E. Vanos
Robert W. Whitney
Graham M. Wilson
